DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-10, 12, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Dacha et al. (US 2019/0268068).
	With respect to claim 1, Dacha discloses a surface emitting laser element array comprising: a plurality of two-dimensionally arranged surface- emitting laser element groups each including a plurality of surface-emitting laser elements (fig.7a #1-13, abstract), the plurality of surface- emitting laser element groups being drivable independently of each other ([0033-34]), the plurality of surface-emitting laser element groups being arranged in an arrangement region (fig.7a defined as a square surrounding the arrays #1-13) such that the number of surface-emitting laser element groups arranged in a first direction (fig.7a left/right) is larger than the number of surface-emitting laser element groups arranged in a second direction perpendicular to the first direction (fig.7a up/down; fig.7a 5 groups wide by 3 groups tall), wherein an irradiation region irradiated with light emitted from the plurality of surface-emitting laser element groups has a shape elongated in the first direction (fig.7b, [0047]; elongated in left/right direction), and the arrangement region in which the plurality of surface-emitting laser element groups are arranged has an aspect ratio closer to 1:1 than the irradiation region (as arrangement region is defined above as a square the aspect ratio = 1:1 while the irradiation region is rectangular and therefore not 1:1).  
With respect to claim 2, Dacha discloses a length of the arrangement region in the first direction is greater than or equal to 0.8 times and less - 68 -than or equal to 1.2 times a length of the arrangement region in the second direction (1x, as arrangement region is defined above as a square the aspect ratio = 1:1).  
With respect to claim 3, Dacha discloses a length of the arrangement region in the first direction is greater than or equal to 0.9 times and less than or equal to 1.1 times a length of the arrangement region in the second direction (1x, as arrangement region is defined above as a square the aspect ratio = 1:1).  
With respect to claim 4, Dacha discloses a length of the arrangement region in the first direction is greater than or equal to 0.95 times and less than or equal to 1.05 times a length of the arrangement region in the second direction (1x, as arrangement region is defined above as a square the aspect ratio = 1:1).  
With respect to claim 9, Dacha discloses the plurality of surface-emitting laser element groups are disposed on a common semiconductor substrate (fig.7a die #810).  
With respect to claim 10, Dacha discloses the plurality of surface-emitting laser element groups are disposed on a common semiconductor substrate (fig.7a die #810).  
With respect to claim 12, Dacha discloses a drive unit (fig.1 #230) that drives the plurality of surface- emitting laser element groups independently of each other ([0033-34]).  
With respect to claim 13, Dacha discloses the drive unit causes the plurality of surface-emitting laser element groups to sequentially emit light ([0032]).  
With respect to claim 14, Dacha discloses a circular optical element having a size such that the optical element includes the plurality of surface-emitting laser element groups included in the surface emitting laser element array (fig.11 #1220), the optical element being disposed in a light-emission path of the plurality of surface-emitting laser element groups (fig.11, [0053]).  
With respect to claim 15, Dacha discloses the optical element comprises a lens that narrows an angle of divergence of light emitted from the plurality of surface-emitting laser element groups ([0053], “…increases (or decreases) of the beam angle and divergence…”).  
With respect to claim 18, Dacha discloses a light receiving unit that receives light reflected by a measurement target object irradiated with light emitted from the plurality of surface-emitting laser element groups included in the light emitting device (fig.1 #210).  
With respect to claim 19, Dacha discloses a measurement device comprising: the optical device according to Claim 18; and a three-dimensional shape specifying unit (fig.1 #205) that measures a three-dimensional shape based on a time from when light is emitted from the plurality of surface-emitting laser element groups included in the optical device to when the light is received by the light receiving unit included in the optical device to specify a three-dimensional shape of the measurement target object (usage of system outlined at [0004] to include 3d detection including time-of-flight measurements, [0030-31] gesture detection necessitating shape detection).  
With respect to claim 20, Dacha discloses an information processing apparatus comprising: the measurement device according to Claim 19; and an authentication processing unit (fig.1 #205) that performs an authentication process for using the information processing apparatus in accordance with the three-dimensional shape specified by the three-dimensional shape specifying unit included in the measurement device ([0030-31] gesture detection necessitating shape detection and authentication to register the gesture).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacha.
With respect to claim 16, Dacha teaches the device outlined above, including using a diffusion member (fig.10 #1200) and a diffuser on a lid ([0057]). Dacha does not specify a diffusion member that diffuses light emitted from the plurality of surface-emitting laser element groups and transmitted through the optical element and emits the - 72 -diffused light.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the location of the diffuser teachings of Dacha such that the diffuser is located downstream of the optical element as Dacha has indicated a position near to the device exit is beneficial for eye-safety ([0053]) and would amount to a rearrangement of parts (see MPEP 2144.04 VI C).

Claim(s) 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacha in view of Hogan et al. (US 10749312).
With respect to claims 5-8 Dacha teaches the device outlined above, but does not teach the plurality of surface-emitting laser elements in each of the plurality of surface-emitting laser element groups are arranged such that the number of surface-emitting laser elements arranged in the second direction is larger than the number of surface-emitting laser elements arranged in the first direction.  Hogan teaches an array of independently addressable VCSEL groups (fig.10a/11a) including the VCSELs in the individual groups to have a higher number in the up/down than left/right directions (fig.10a/11a). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize more VCSELs in the groups of Dacha in the vertical rather than horizontal direction as demonstrated by Hogan in order to change the output light pattern in a desired way by rearranging the VCSEL elements (possibility noted by Dacha via use of a different number of emitters, [0035], and locations [0048]).
With respect to claim 11, Dacha teaches the device outlined above, but does not teach the plurality of surface-emitting laser elements in each of the plurality of surface-emitting laser element groups are connected in parallel to each other.  Hogan teaches an array of independently addressable VCSEL groups (fig.10a/11a) including connecting the VCSELs of the individual groups together in parallel (col.12 lines 4-6). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of parallel connections for the individual VCSEL elements in the device of Dacha as demonstrated by Hogan in order to provide an easy way to scale the group’s power by adding VCSELs (Hogan, col.3 lines 37-42) and make use of a single common driver.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacha in view of Pesach et al. (US 11060851).
With respect to claim 17, Dacha teaches the device outlined above, including using diffractive elements ([0036, 40]), but does not teach a diffractive member that diffracts light emitted from the plurality of surface-emitting laser element groups and transmitted through the optical element and emits the diffracted light.  Pesach teaches a VCSEL array with individually controlled groups (col.11 lines 62-63, fig.8) and additionally teaches using diffractive optics after a common lens element (fig.9a #124). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a diffractive optic after the common lens of Dacha as demonstrated by Pesach in order to diverge the output light (Pesach, col.9 lines 53-56) and improve eye-safety as desired by Dacha ([0050, 54]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the PTO-892 form which has a list of related references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828